Exhibit 10.1

Execution Version

SECOND AMENDMENT AGREEMENT

This SECOND AMENDMENT AGREEMENT, dated as of June 30, 2014 (this “Amendment
Agreement”), is entered into by and among ACTAVIS CAPITAL S.À R.L. (f/k/a
ACTAVIS WC HOLDING S.À R.L.), a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand-Duchy of
Luxembourg having its registered office at 46A, avenue J.F. Kennedy, L-1855
Luxembourg, registered with the Luxembourg Registrar of Commerce and Companies
under number B 178.410 and having a share capital $171,656 (the “Borrower”),
ACTAVIS, INC., a Nevada corporation (“Actavis”), ACTAVIS PLC, a public limited
company organized under the Laws of Ireland (“Ultimate Parent”), the Lenders
under the Existing Revolving Credit Agreement (as defined below) that are party
hereto (such Lenders, the “Consenting Lenders”, and together with the other
Lenders, if any, under the Existing Revolving Credit Agreement that are not
party hereto (such other Lenders that are not party hereto, the “Non-Consenting
Lenders”), the “Existing Lenders”), the Eligible Assignees party hereto that are
not Existing Lenders (the “New Lenders”), and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), L/C Issuer
and Swing Line Lender.

PRELIMINARY STATEMENTS:

(1) The Borrower, Actavis, Ultimate Parent, the Existing Lenders, the
Administrative Agent and the other entities party thereto entered into that
certain Amended and Restated Actavis Revolving Credit and Guaranty Agreement,
dated as of October 1, 2013 (as amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Revolving Credit
Agreement”);

(2) The Borrower, Actavis and Ultimate Parent have requested to amend and
restate the Existing Revolving Credit Agreement in the form of the Second
Amended and Restated Actavis Revolving Credit and Guaranty Agreement attached as
Annex A hereto (the “Second Amended ACT Revolving Credit Agreement”);

(3) The extension of the Maturity Date as contemplated by the Second Amended ACT
Revolving Credit Agreement requires the consent of each Existing Lender with a
Commitment directly affected thereby and the L/C Issuer pursuant to
Section 11.01 of the Existing Revolving Credit Agreement, and the other
amendments contemplated by the Second Amended ACT Revolving Credit Agreement
require the consent of the Required Lenders and the L/C Issuer pursuant to
Section 11.01 of the Existing Revolving Credit Agreement;

(4) The Consenting Lenders, the New Lenders, the L/C Issuer and the
Administrative Agent are willing to amend the Existing Revolving Credit
Agreement (including all exhibits and schedules thereto) in the form of the
Second Amended ACT Revolving Credit Agreement upon the terms and conditions set
forth herein;

(5) The New Lenders and certain of the Consenting Lenders have agreed to assume
a portion of the Loans and Commitments of certain of the other Existing Lenders
pursuant to Section 2 below; and

(6) In accordance with 11.01 and 11.06 of the Existing Revolving Credit
Agreement, the Administrative Agent, the Consenting Lenders, the New Lenders,
the L/C Issuer, the Borrower, Actavis and Parent have each agreed, subject to
the terms and conditions stated below, to the transactions described herein.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and in order to induce the
parties hereto to enter into the transactions described herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the Administrative Agent, the Consenting Lenders, the New
Lenders, the L/C Issuer, the Borrower, Actavis and Ultimate Parent hereby agree
as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the meanings attributed thereto in the Existing Revolving Credit Agreement.

SECTION 2. Reallocation of Commitments. The New Lenders and certain of the
Consenting Lenders have agreed that, effective as of the date hereof and subject
to the satisfaction of the conditions precedent set forth in Section 4 below,
the commitments of such parties shall be reallocated as set forth on Schedule I
hereto, as evidenced by such New Lender’s and Consenting Lender’s, as the case
may be, execution and delivery of this Amendment Agreement (which will also be
deemed to be its execution and delivery of an Assignment and Assumption
substantially in the form of Exhibit B to the Existing Revolving Credit
Agreement as an “Assignee” as defined therein and thereunder, agreeing in such
capacity to all the terms therein applicable to it). The Administrative Agent
agrees that notwithstanding the provisions of Section 11.06(b)(iv) of the
Existing Revolving Credit Agreement, the parties hereto shall not be required to
pay to the Administrative Agent any assignment fee in connection with such
assignment. Each Consenting Lender and each New Lender hereby agrees that, with
respect to any Assignment and Assumption entered into by such Lender on and
after the effectiveness of this Amendment Agreement, each assignee thereunder
shall expressly agree to be a Consenting Lender for purposes of this Amendment
Agreement, and shall be evidenced by an Assignment and Acceptance in the form
attached as Annex B hereto.

SECTION 3. Amendment and Restatement of the Existing Revolving Credit Agreement.
The Administrative Agent, each Consenting Lender, each New Lender, the L/C
Issuer, the Borrower, Actavis and Ultimate Parent hereby agree that, subject
solely to satisfaction (or waiver) of the conditions precedent set forth in
Section 4 below, the Existing Revolving Credit Agreement is amended and restated
in full as set forth in the form of the Second Amended ACT Revolving Credit
Agreement and shall be replaced and superseded in all respects by the terms and
provisions of the Second Amended ACT Revolving Credit Agreement. The
Administrative Agent is directed to date and execute the Second Amended ACT
Revolving Credit Agreement for and on behalf of the Lenders, the L/C Issuer and
the Swing Line Lender (each, as defined in the Second Amended ACT Revolving
Credit Agreement). The Commitments, and the percentage of Commitments and Loans
held by each Lender under the Second Amended ACT Revolving Credit Agreement is
the percentage opposite such Lender’s name as set forth on Schedule 1 hereto,
unless such amount is adjusted from time to time prior to the Closing Date (as
defined in the Second Amended ACT Revolving Credit Agreement) in accordance with
this Amendment Agreement and the Existing Revolving Credit Agreement.

SECTION 4. Conditions of Effectiveness. This Amendment Agreement and the
commitment of each Consenting Lender and New Lender, as applicable, to replace
each Non-Consenting Lender pursuant to Sections 3.06(b) and 10.13 of the
Existing Revolving Credit Agreement and Section 2 of this Amendment Agreement
shall become effective upon receipt by the Administrative Agent of:

(i) executed counterparts of this Amendment Agreement by a Responsible Officer
of each of the Borrower, Actavis, and Ultimate Parent and a duly authorized
officer of (w) the Administrative Agent, (x) each Consenting Lender, (y) each of
the New Lenders and (z) the L/C Issuer;

(ii) a certificate signed by a Responsible Officer of Ultimate Parent certifying
that, on and as of the date hereof, (A) the representations and warranties
contained in Article V of the Second Amended ACT Revolving Credit Agreement
shall be true and correct and (B) no Default has occurred and is continuing;

 

2



--------------------------------------------------------------------------------

(iii) a certificate signed by a Responsible Officer of the Borrower
(A) certifying and attaching the resolutions adopted by the Borrower authorizing
the execution and delivery of this Amendment Agreement and the performance of
the Second Amended ACT Revolving Credit Agreement, (B) certifying as to the
incumbency and specimen signature of each Responsible Officer executing this
Amendment Agreement, (C) attaching a good standing certificate (or the local
equivalent) and a certificate of incorporation evidencing that the Borrower is
validly existing and in good standing (or the local equivalent) in its
jurisdiction of organization and (D) certifying and attaching a true and
complete copy of the Organization Documents of the Borrower;

(iv) a Subsidiary Guarantor Counterpart (as defined in the Second Amended ACT
Revolving Credit Agreement), executed by a Responsible Officer of Actavis
Funding SCS, a limited partnership (société en commandite simple) organized
under the laws of the Grand Duchy of Luxembourg having its registered office at
46A, avenue J.F. Kennedy, L-1855 Luxembourg, registered with the Luxembourg
Registrar of Commerce and Companies under number B 187.310 with a share capital
of $20,000 (“Actavis SCS”);

(v) a certificate signed by a Responsible Officer of Actavis SCS (A) certifying
and attaching the resolutions adopted by Actavis SCS authorizing the execution,
delivery and performance of the Loan Documents to which it is or is to be a
party pursuant to the Second Amended ACT Revolving Credit Agreement,
(B) certifying as to the incumbency and specimen signature of each Responsible
Officer executing the Loan Documents to which it is or is to be a party,
(C) attaching a good standing certificate (or the local equivalent) and a
certificate of incorporation (or the local equivalent) evidencing that Actavis
SCS is validly existing and in good standing (or the local equivalent) in its
jurisdiction of organization and (D) certifying and attaching a true and
complete copy of the Organization Documents of Actavis SCS;

(vi) an executed legal opinion of (A) Latham & Watkins, LLP, special New York
counsel for the Borrower, addressed to the Administrative Agent and each Lender
under the Second Amended ACT Revolving Credit Agreement and dated the date
hereof, substantially in the form attached as Exhibit J-1 to the Second Amended
ACT Revolving Credit Agreement and (B) Loyens & Loeff Luxembourg S.à r.l.,
special Luxembourg counsel for the Borrower and Actavis SCS, addressed to the
Administrative Agent and each Lender under the Second Amended ACT Revolving
Credit Agreement and dated the date hereof, substantially in the form attached
as Exhibit J-3 to the Second Amended ACT Revolving Credit Agreement; and

(vii) confirmation that all fees due and payable pursuant to the Second Amended
ACT Revolving Credit Agreement have been paid.

Upon such effectiveness, (i) this Amendment Agreement shall be a binding
agreement between the parties hereto and their permitted assigns under the
Existing Revolving Credit Agreement, and (ii) each party hereto agrees that
their commitments and consents to this Amendment Agreement, once delivered, are
irrevocable and may not be withdrawn. The Administrative Agent shall promptly
notify Ultimate Parent, the Lenders and the L/C Issuer of the Amendment
Effective Date in writing, and such notice shall be conclusive and binding.

SECTION 5. Representations and Warranties. Each of the Borrower, Ultimate Parent
and Actavis hereby represents and warrants, on and as of the date hereof, that
(i) the execution, delivery and performance by it of this Amendment Agreement
has been duly authorized by all necessary corporate

 

3



--------------------------------------------------------------------------------

action, and (ii) this Amendment Agreement has been duly executed and delivered
by it and constitutes a legal, valid and binding obligation, enforceable against
it in accordance with its terms, subject to Debtor Relief Laws and the effect of
general principals of equity, whether applied by a court of law or equity.

SECTION 6. Execution in Counterparts. This Amendment Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery by facsimile or other form of written electronic communication of an
executed counterpart of a signature page to this Amendment Agreement shall be
effective as delivery of an original executed counterpart of this Amendment
Agreement.

SECTION 7. Governing Law. This Amendment Agreement will be governed by, and
construed in accordance with, the law of the State of New York.

SECTION 8. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9. Jurisdiction; Consent to Service of Process.

(a) Each party hereto irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any other party hereto or any related party of the foregoing in any way relating
to this Amendment Agreement or the transactions relating hereto, in any forum
other than the courts of the state of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in and such New York State Court or, to
the fullest extent permitted by applicable Law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
will be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Nothing in this Amendment
Agreement will affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Amendment
Agreement or any of the transactions contemplated hereby against Ultimate Parent
or its properties in the courts of any jurisdiction for the purpose of
enforcement of a judgment.

(b) Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Amendment Agreement or any of the transactions contemplated
hereby in any court referred to in Section 9(a) above. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

4



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized officers as of the day and year
first written above.

 

ACTAVIS CAPITAL S.À R.L., as the Borrower By:  

/s/ Stephen M. Kaufhold

  Name: Stephen M. Kaufhold   Title: Authorized Signatory By:  

/s/ Patrick van Denzen

  Name: Patrick van Denzen  

Title: Manager B and

authorized signatory

ACTAVIS, INC. By:  

/s/ David A. Buchen

  Name: David A. Buchen  

Title: Chief Legal Officer — Global

and Secretary

ACTAVIS PLC By:   /s/ David A. Buchen   Name: David A. Buchen  

Title: Chief Legal Officer — Global

and Secretary

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Robert Rittelmeyer

Name:   Robert Rittelmeyer Title:   Vice President

BANK OF AMERICA, N.A.,

as Consenting Lender, L/C Issuer and Swing Line Lender

By:  

/s/ Robert LaPorte

Name:   Robert LaPorte Title:   Director

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as Consenting Lender By  

/s/ Kirk Tesch

Name:   Kirk Tesch Title:   Director

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Consenting Lender By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Vice President

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Consenting Lender only for purposes of the
extension of the Maturity Date (which required the consent of each Lender) and
not for purposes of the remainder of the changes implemented by the Second
Amended ACT Revolving Credit Agreement (which require the consent of the
Required Lenders) By:  

/s/ Philip Mousin

Name:   Philip Mousin Title:   Credit Executive

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Consenting Lender By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

Mizuho Bank (USA), as Consenting Lender By:  

/s/ Raymond Ventura

Name:   Raymond Ventura Title:   Deputy General Manager

 

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd. as Consenting Lender By:  

/s/ Jaime Sussman

Name:   Jaime Sussman Title:   VP

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

DNB CAPITAL LLC as Consenting Lender By:  

/s/ Thomas Tangen

Name:   Thomas Tangen Title:   Senior Vice President By:  

/s/ Kristie Li

Name:   Kristie Li Title:   First Vice President

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as Consenting Lender By:  

/s/ Robert Moravec

Name:   Robert Moravec Title:   Global Relationship Manager

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc, as Consenting Lender By:  

/s/ William McGinty

Name:   William McGinty Title:   Director

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

U.S. Bank National Association, as Consenting Lender By:  

/s/ Joseph M. Schnorr

Name:   Joseph M. Schnorr Title:   Senior Vice President

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

AUSTRALIA NEW ZEALAND BANKING GROUP LIMITED,

as Consenting Lender By:  

/s/ Robert Grillo

Name:   Robert Grillo Title:   Director

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

LLOYDS BANK PLC, as Consenting Lender By:  

/s/ Stephen Giacolone

Name:   Stephen Giacolone Title:   Assistant Vice President – G011 By:  

/s/ Daven Popat

Name:   Daven Popat Title:   Senior Vice President – P003

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as Consenting Lender By:  

/s/ David W. Kee

Name:   David W. Kee Title:   Managing Director

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

TD Bank, N.A., as Consenting Lender By:  

/s/ Shivani Agarwal

Name:   Shivani Agarwal Title:   Senior Vice President

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

SANTANDER BANK, N.A. as New Lender By:  

/s/ John W. Deegan

Name:   John W. Deegan Title:   Senior Vice President

 

Signature Page to Revolving Credit Amendment Agreement



--------------------------------------------------------------------------------

Annex A

to the Revolving Credit Amendment Agreement

Annex A

[Form of Second Amended ACT Revolving Credit Agreement]

See attached.



--------------------------------------------------------------------------------

Annex B

to the Revolving Credit Amendment Agreement

Annex B

[Form of Assignment and Assumption]

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto (the “Standard Terms”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and the Credit
Agreement, as of the Effective Date inserted by the Administrative Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the Credit Agreement (including,
without limitation, the Letters of Credit and the Swing Line Loans) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

By accepting the Assigned Interest, the Assignee agrees that, for purposes of
the Second Amendment Agreement dated as of June 30, 2014 among the Borrower,
Actavis and Ultimate Parent, the Administrative Agent, the Lenders parties
thereto, including the Assignor, it shall be a Consenting Lender and shall be
bound by the terms of such Second Amendment Agreement as if an original
signatory thereto.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

B-1



--------------------------------------------------------------------------------

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

         [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower: Actavis Capital S.à r.l. (f/k/a Actavis WC Holding S.à
r.l.), a private limited liability company (société à responsabilité limitée)
incorporated under the Laws of the Grand- Duchy of Luxembourg 4.   
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement 5.    Credit Agreement: Second Amended and Restated Actavis
Revolving Loan Credit and Guaranty Agreement, dated as of June 30, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time; the terms defined therein being used herein as therein defined),
among Actavis Capital S.à r.l. (f/k/a Actavis WC Holding S.à r.l.), a private
limited liability company (société à responsabilité limitée) incorporated under
the Laws of the Grand-Duchy of Luxembourg, Actavis, Inc., a Nevada corporation,
Actavis plc, a public limited company incorporated under the laws of Ireland,
Warner Chilcott Limited, a Bermuda company, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender 6.    Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6    Aggregate
Amount of
Commitment/
Loans for all
Lenders7      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans8         $                    $                                   %       
$         $                        %        $         $                       
% 

 

[7.    Trade Date:    ]9   

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

B-2



--------------------------------------------------------------------------------

[Signature Page Follows]

 

B-3



--------------------------------------------------------------------------------

Annex B

to the Revolving Credit Amendment Agreement

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

[Consented to and]10 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

By:  

 

Name:   Title:   [Consented to:]11 ACTAVIS PLC By:  

 

Name:   Title:  

 

10  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

11  To be added only if the consent of Ultimate Parent and/or other parties
(e.g. Swing Line Lender, L/C Issuer) is required by the terms of the Credit
Agreement.

 

B-1



--------------------------------------------------------------------------------

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

Second Amended and Restated Actavis Revolving Loan Credit and Guaranty Agreement
(the “Credit Agreement”), dated as of June 30, 2014, among Actavis Capital S.à
r.l. (f/k/a Actavis WC Holding S.à r.l.), Actavis, Inc., Actavis plc (“Ultimate
Parent”), Warner Chilcott Limited, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Ultimate Parent, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Ultimate Parent, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v),
and (vii) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements of
Ultimate Parent delivered pursuant to Section 6.01 thereof, as applicable, and
such other documents and information as it has deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has independently and without
reliance upon Ultimate Parent, any of its Subsidiaries or Affiliates, the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon Ultimate Parent, any of its
Subsidiaries or Affiliates, the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

 

B-2



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission (including “.pdf” and “.tif”) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

B-3



--------------------------------------------------------------------------------

Schedule 1

to the Second Amendment Agreement

Schedule 1

Applicable Percentage of Consenting Lenders and New Lenders

 

Lender

   Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 70,000,000         9.333333333 % 

Wells Fargo Bank, N.A.

   $ 70,000,000         9.333333333 % 

Barclays Bank PLC

   $ 57,500,000         7.666666667 % 

JPMorgan Chase Bank, N.A.

   $ 57,500,000         7.666666667 % 

Deutsche Bank AG New York Branch

   $ 55,000,000         7.333333333 % 

Mizuho Bank (USA)

   $ 55,000,000         7.333333333 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 55,000,000         7.333333333 % 

DNB Bank ASA, Grand Cayman Branch

   $ 45,000,000         6.000000000 % 

HSBC Bank USA, N.A.

   $ 45,000,000         6.000000000 % 

The Royal Bank of Scotland plc

   $ 45,000,000         6.000000000 % 

U.S. Bank National Association

   $ 45,000,000         6.000000000 % 

Australia and New Zealand Banking Group Limited

   $ 30,000,000         4.000000000 % 

Lloyds Bank plc

   $ 30,000,000         4.000000000 % 

Santander Bank, N.A.*

   $ 30,000,000         4.000000000 % 

Sumitomo Mitsui Banking Corporation

   $ 30,000,000         4.000000000 % 

TD Bank, N.A.

   $ 30,000,000         4.000000000 %       

 

 

 

Total:

        100.000000000 %       

 

 

 

 

* Indicates New Lender.

 

Sch. 1 - 4